Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Ohashi (U.S. Pub. No. 2003/0071775) discloses a method for transmitting a monochrome digital image from a digital image source (Ohashi, A digital monochrome video signal of 11 bits is inputted into the video input terminal IMT of the input circuit 62 from an external circuit, Figures 1A and 1B, ¶ [0067]) connected to a monochrome screen by a transmission interface including a plurality of transmission channels, the monochrome image including a plurality of image pixels (Ohashi, The monochrome video signal of 11 bits converted into data of a specified luminance curve by the fourth look-up table circuit LUT0 is supplied to all of the first, second and third look-up table circuits LUT1, LUT2 and LUT3.  These look-up table circuits LUT1, LUT2 and LUT3 output gradation values of the corresponding sub-pixels 1, 2 and 3 as data of 8 bits respectively by use of their look-up tables already written therein.  The sub-pixel 1 luminance control circuit 641, the sub-pixel 2 luminance control circuit 642 and the sub-pixel 3 luminance control circuit 643 output to the liquid crystal display control circuit 65, Figure 1B, ¶ [0067]), the monochrome screen including a plurality of display pixels (Ohashi, liquid crystal panel 4 includes multiple pixels 10, Figure 1A), the method comprising:
dividing the image pixels into a plurality of image pixel groups (Ohashi, The LUT control circuit 63 writes in the first, second and third look-up table circuits LUT1, LUT2 and LUT3 look-up tables that are optimal for the three sub-pixels 1, 2 and 3 constituting each pixel, Figure 1B, ¶ [0065]), each image pixel group comprising a number of image pixels equal to a number of transmission channels;
assigning each image pixel received by the monochrome screen to a corresponding one display pixel in such a way as to reconstruct the digital image on the monochrome screen (Ohashi, The monochrome video signal of 11 bits converted into data of a specified luminance curve by the fourth look-up table circuit LUT0 is supplied to all of the first, second and third look-up table circuits LUT1, LUT2 and LUT3.  These look-up table circuits LUT1, LUT2 and LUT3 output gradation values of the corresponding sub-pixels 1, 2 and 3 as data of 8 bits respectively by use of their look-up tables already written therein.  The sub-pixel 1 luminance control circuit 641, the sub-pixel 2 luminance control circuit 642 and the sub-pixel 3 luminance control circuit 643 output to the liquid crystal display control circuit 65, respectively, luminance control signals for controlling luminances of the corresponding sub-pixels over 256 stages of gradation in accordance with the data of 8 bits inputted thereto respectively from the corresponding look-up table circuits LUT1, LUT2 and LUT3.  Figure 1B, ¶ [0067]).
Ohashi continues to teach the sub-pixels and luminance control circuits (Ohashi, sub-pixel 1, sub-pixel 2 and sub-pixel 3 luminance control circuits 641, 642 and 643, . As shown in figure 1B of Ohashi, the luminance control circuits act as the transmission channels to the sub-pixels.
Ohashi does not expressly disclose each image pixel group comprising a number of image pixels equal to a number of transmission channels;
after said dividing, successively transmitting the image pixel groups from the digital image source to the monochrome screen via the transmission interface, the image pixels of each group of image pixels being transmitted in parallel via the transmission channels; 
Chiou (U.S. Pub. No. 2010/00113755) teaches a display device wherein each image pixel group comprising a number of image pixels equal to a number of transmission channels (Chiou, source channels are divided into 3 groups of source channels, and the 3 groups of source channels are electrically connected to the 3 groups of pixels correspondingly. ¶ [0039]);
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ohashi’s pixel driving lines to include Chiou’s source channels because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Chiou’s source channels permits additional control of the driving of the pixels.  This known benefit in Chiou is applicable to Ohashi’s pixel driving lines as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying Ohashi’s pixel driving lines to include Chiou’s source channels would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied 
	Thus, Ohashi, as modified by Chiou, teaches the three pixel groups driven by three groups of the channels.
Ohashi, as modified by Chiou, still does not expressly teach after said dividing, successively transmitting the image pixel groups from the digital image source to the monochrome screen via the transmission interface, the image pixels of each group of image pixels being transmitted in parallel via the transmission channels; 
The cited prior art does not teach the transmitting of the image from the input circuit 62, of Ohashi, after the image pixels are divided into group as claimed.  In addition, no other prior art teaches, alone or in combination, the cited limitations. 

As to dependent claims 2-9, these claims are allowable as they depend upon allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691